Citation Nr: 0809513	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-27 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the thoracic and lumbar spine, including as 
secondary to service-connected disability.

2.  Entitlement to service connection for major depressive 
disorder, including as secondary to service-connected 
disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a prostate 
disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability 
manifested by a sore throat, and if so, whether service 
connection is warranted.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1981 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the above claims.

In a November 2005 statement, the veteran referred to 
headaches and dizziness.  This matter is referred to the RO 
for appropriate action.

Although the Board has determined that new and material 
evidence has been submitted to reopen the claim for service 
connection for disability manifested by a sore throat, 
further evidentiary development is now required with respect 
to this issue and other issues on appeal.  The issues of 
entitlement to service connection for DDD of the thoracic and 
lumbar spine, major depressive disorder, right ear hearing 
loss, tinnitus, a prostate disorder, and disability 
manifested by a sore throat are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A claim for service connection for disability manifested 
by a sore throat was denied in an August 1986 rating decision 
that was not appealed.

2.  The evidence submitted since the August 1986 rating 
decision pertinent to the claim for service connection for 
disability manifested by a sore throat is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

3.  Left ear hearing loss had its onset during active 
service.


CONCLUSIONS OF LAW

1.  The August 1986 rating decision that denied the veteran's 
claim for service connection for disability manifested by a 
sore throat is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§ 19.192 (1986).

2.  Evidence received since the August 1986 rating decision 
is new and material, and the claim for service connection for 
a disability manifested by a sore throat is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2007).

3.  Left ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2007).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for Disability 
Manifested by a Sore Throat

The record reflects that a claim for service connection for 
disability manifested by a sore throat was denied by a rating 
action in August 1986.  The veteran did not file a timely 
notice of disagreement with that rating decision and 
accordingly, it became final when the veteran did not perfect 
his appeal within the statutory time limit.  Evans v, Brown, 
9 Vet. App. 273, 285 (1996).  As such, the veteran's claim 
for service connection for disability manifested by a sore 
throat may only be reopened if new and material evidence is 
submitted.  Based on the grounds stated for the denial of the 
claim in the August 1986 rating decision, new and material 
evidence would consist of medical evidence of current 
persistent symptoms or a diagnosis of disability and/or 
evidence linking a diagnosis to service.  In this regard, 
additional evidence received in this case includes a March 
2005 VA examination report which reflects the examiner's 
finding of some erythema and discomfort with respect to the 
veteran's throat.  

Since the above-noted rating decision denied the claim in 
part on the basis that there was no disease entity or sore 
throat, the Board finds that current medical evidence of a 
sore throat would, by itself, warrant the reopening of the 
claim, and that this evidence was not previously submitted, 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  Therefore, the Board concludes 
that the claim for service connection for disability 
manifested by a sore throat is reopened.


II.  Entitlement to Service Connection for Left Ear Hearing 
Loss

VA has certain duties to notify and assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. § 5103 and 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

With respect to the veteran's claim for service connection 
for left ear hearing loss, the Board has determined that the 
evidence of record supports a grant of the benefits sought.  
Consequently, any lack of notice and/or development which may 
have existed cannot be considered prejudicial to the veteran, 
and remand for such notice and/or development would be an 
unnecessary use of VA time and resources.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  A veteran who served in peacetime for 6 
or more months is presumed to be in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 38 C.F.R. 
§ 3.304(b) (2007).  Under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§ 3.102, any reasonable doubt shall be resolved in favor of 
the claimant.  

The threshold for normal hearing is from zero decibels to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Impaired hearing shall be considered a disability when one of 
the following conditions occur: the threshold in any of the 
frequencies (500, 1000, 2000, 3000, or 4000 Hertz) is 40 
decibels or greater; or the thresholds for at least three of 
the frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the puretone threshold in the left ear at 4000 
Hertz based on post-service VA audiological examination in 
March 2005 was 60 decibels.  Therefore, the Board finds that 
the veteran's left ear hearing has satisfied the criteria for 
an impaired hearing disability under 38 C.F.R. § 3.385 and is 
a current disability. 

Service medical records reveal that on entrance examination 
in June 1981, the veteran's hearing in the left ear was 
normal.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 
(1994).  Thus, the veteran is presumed to have been free of 
the disorder at service entrance.  The veteran subsequently 
exhibited a puretone threshold in the left ear at 4000 Hertz 
on separation examination in June 1985 of 40 decibels, and 
therefore satisfied the criteria for an impaired hearing 
disability in the left ear under 38 C.F.R. § 3.385 during 
service.  Thus, there is evidence of a chronic hearing 
disability in the left ear currently and at the time of 
service separation, and the record does not reflect any 
evidence that would permit the Board to disassociate the 
hearing loss in service from the current hearing disability 
in the left ear.  Accordingly, applying the benefit of the 
doubt in the veteran's favor, the Board finds that his 
current left ear hearing loss was first manifested in service 
and that service connection for left ear hearing loss is 
warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.385.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for disability 
manifested by a sore throat is reopened

Entitlement to service connection for left ear hearing loss 
is granted.  


REMAND

Having determined that new and material evidence has been 
submitted to reopen the claim for service connection for 
disability manifested by a sore throat, the Board now finds 
that further evidentiary development is necessary with 
respect to this issue.  More specifically, after the March 
2005 examiner found some erythema in the veteran's throat, 
although a diagnosis of specific disability was not provided, 
the examiner stated that this abnormal throat sensation was 
likely referred pain from the veteran's cervical spine 
disorder.  The examiner also later provided an opinion that 
the veteran's symptoms were likely caused by his cervical 
spine disorder, which the examiner believed to be congenital 
in nature and not of service-related etiology.  However, the 
veteran has recently been service connected for degenerative 
disc disease of the cervical spine, effective from October 
2001.  Thus, the Board finds that this medical evidence has 
raised the issue of entitlement to service connection for 
disability manifested by sore throat as secondary to the 
veteran's service-connected cervical spine disorder under 
38 C.F.R. § 3.310(a) (2007), which has not yet been 
adjudicated by the RO.  The examiner also did not offer an 
opinion as to whether any current disability manifested by a 
sore throat was related to service.  Consequently, in view of 
the fact that there is evidence of in-service treatment of 
symptoms of sore throat, current persistent symptoms of sore 
throat, and the veteran's statements asserting chronic sore 
throat problems since service, the Board finds that the 
veteran must be provided with a new examination to determine 
whether there is a current disability manifested by a sore 
throat that is related to service or the veteran's service-
connected degenerative disc disease of the cervical spine.  

Turning next to the issue of entitlement to service 
connection for DDD of the thoracic and lumbar spine, in his 
February 2008 informal hearing presentation, the veteran's 
service representative has stated that in the event the Board 
was unable to grant this claim, the veteran should be 
provided with an examination and opinion as to whether the 
veteran's DDD of the thoracic and lumbar spine was in any way 
related to service, including as a secondary condition to his 
service-connected cervical spine condition.  A claim for 
service connection for DDD of the thoracic and lumbar spine 
as secondary to service-connected disability was also not 
previously adjudicated, and while the March 2005 VA spine 
examiner did provide opinions with respect to the claim for 
service connection for this disorder on a direct basis, an 
opinion was not provided as to whether the veteran's DDD of 
the thoracic and lumbar spine was related to the veteran's 
service-connected cervical spine disorder.  Consequently, the 
Board finds that this issue must also be remanded for further 
evidentiary development.

The Board further finds that as a result of the Board's 
recognition of claims for service connection for disability 
manifested by sore throat and DDD of the thoracic and lumbar 
spine as secondary to service-connected disability, the 
veteran should be provided with corrective notice pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Turning next to the veteran's claim for service connection 
for major depressive disorder, the RO has properly 
adjudicated this claim as both directly related to service 
and as secondary to the veteran's newly service-connected 
cervical spine disorder.  A VA examiner in October 2002 
stated that the veteran's moderate depression was exacerbated 
by his physical injuries.  In July 2003, Gilbert C. Evans, 
M.D. stated that the veteran's "mental problems were 
initiated by events he experienced in the military."  In 
addition, a March 2005 VA mental disorders examiner stated 
that the veteran's claims folder was not available for review 
at the time of examination, that the etiology of the 
veteran's depression was quite unclear, and that he did not 
find specific evidence that was related to any service-
connected disorder.  Thus, the Board finds that the veteran 
should also be afforded a new VA examination with respect to 
this claim, following which the examiner should provide 
opinions regarding entitlement to service connection on both 
a direct and secondary basis.

Similarly, although a March 2005 VA audiological examination 
was provided with respect to the veteran's claims for service 
connection for hearing loss and tinnitus, the veteran's 
claims file was not available for review at the time of this 
examination, and the examiner specifically stated that she 
could not render an opinion regarding the etiology of the 
veteran's hearing loss without a review of the claims file.  
The examiner did offer an opinion with respect to the 
veteran's claim for service connection for tinnitus, but 
again, this was without benefit of a review of the claims 
file.  The record also reflects that the March 2005 VA 
esophagus examiner offered an opinion with respect to these 
claims, stating that the veteran's hearing loss and tinnitus 
were caused by a combination of in-service and post-service 
noise exposure.  Thus, the Board finds that additional 
evidentiary development is warranted with respect to the 
veteran's claims for service connection for right ear hearing 
loss and tinnitus.

In regard to the veterans claim for service connection for 
right ear hearing loss, the Board would like to point out 
that service medical records reflect a hearing threshold at 
4000 Hertz of 60 decibels on the right at the time of the 
veteran's entrance examination in June 1981.  See 38 U.S.C.A. 
§ 1111 (West 2002).  As a hearing disability in the right ear 
was therefore specifically noted on entrance examination, the 
veteran is not entitled to the presumption of soundness.  
Thus, the critical question in this claim is whether the pre-
existing right ear hearing loss was aggravated in service.  

In this regard, service medical records further reveal that 
at the time of the veteran's separation examination in June 
1985, the hearing threshold at 4000 Hertz was now 70 decibels 
on the right.  Thus, the examining physician must 
specifically offer an opinion as to whether the veteran's 
right ear hearing loss worsened during service, and if so, 
whether this worsening was due to the natural progression of 
the condition.  

Finally, with respect to all of the claims on appeal, while 
there is an indication in the record that in September 2002, 
the veteran was pursuing a claim for Social Security 
Administration (SSA) disability benefits, there is no 
indication that the documents and records from this claim 
were ever requested by the RO.  The duty to assist applies to 
relevant evidence known to be in the possession of the 
Federal Government, such as VA, or Social Security records.  
See 38 C.F.R. § 3.159(c)(2) (2007).  Therefore, while this 
case is in remand status, the RO must obtain all available 
records relating to the appellant's claim for Social Security 
disability benefits.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) with respect to 
the veteran's claims for service 
connection for DDD of the thoracic and 
lumbar spine and disability manifested 
by a sore throat, which includes an 
explanation as to information or 
evidence needed to establish service 
connection on both a direct and 
secondary basis.

2.  Arrangements should be made to 
obtain any additional VA treatment 
records for the veteran, dated since 
March 2004.

3.  Request from the Social Security 
Administration all records related to 
the veteran's claim for SSA disability 
benefits processed in approximately 
September 2002, including all medical 
records and copies of all decisions or 
adjudications.

4.  Make arrangements for the veteran 
to be afforded a VA esophagus 
examination.  The claims folder must be 
made available to the examiner for 
review and its availability should be 
noted in the opinion that is provided.  
All indicated studies should be 
conducted, and all findings reported in 
detail.

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that the veteran has a 
disability manifested by a sore throat, 
and if so, specify the diagnosis.  The 
examiner should also state whether it 
is at least as likely as not that this 
disability (if present) had its onset 
during active service or is related to 
any in-service disease or injury.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Make arrangements for the veteran 
to be afforded a VA orthopedic 
examination.  The claims folder must be 
made available to the examiner for 
review and its availability should be 
noted in the opinion that is provided.  
All indicated studies should be 
conducted, and all findings reported in 
detail.

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that the veteran's service-
connected DDD of the cervical spine 
either (a) caused, or (b) aggravated 
the veteran's DDD of the thoracic and 
lumbar spine.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Make arrangements for the veteran 
to be afforded a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner for 
review and its availability should be 
noted in the opinion that is provided.  
All indicated studies should be 
conducted, and all findings reported in 
detail.

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that the veteran has a 
major depressive disorder, and if so, 
whether this disability had its onset 
during active service or is related to 
any in-service disease or injury.  

If the examiner does not find that the 
veteran has a major depressive disorder 
directly related to service, he or she 
should state whether it is at least as 
likely as not (50 percent or greater) 
that the veteran's service-connected 
DDD of the cervical spine either (a) 
caused or (b) aggravated the veteran's 
major depressive disorder.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Make arrangements for the veteran 
to be afforded a VA audiological 
examination.  The claims folder must be 
made available to the examiner for 
review and its availability should be 
noted in the opinion that is provided.  
All indicated studies should be 
conducted, and all findings reported in 
detail.

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that the veteran has 
tinnitus, and if so, whether this 
disability had its onset during active 
service.

With respect to right ear hearing loss, 
the examiner should provide an opinion 
as to whether the veteran's preexisting 
right ear hearing loss, noted upon the 
veteran's service entrance examination 
in June 1981, was aggravated during 
service.  (Temporary or intermittent 
flare-ups of a pre-service condition, 
without evidence of worsening of the 
underlying condition, are not 
sufficient to be considered aggravation 
in service.)  

If preexisting right ear hearing loss 
did worsen during service, was any such 
worsening beyond the natural 
progression of the condition?  

A detailed rationale for any opinion 
expressed should be provided.

8.  Finally, readjudicate the claims on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


